Denied June 6, 1916.
On Petition for Rehearing.
(157 Pac. 1065.)
Mr. Justice Harris
delivered the opinion of the court.
7. Much space is given in the 60 pages of the petition for a rehearing to a discussion of the benefits to *606be derived from the proposed railroad, and emphasis is placed upon the fact that the taxpayers have by a large majority voted for the improvement. The court, however, can neither inquire whether the railroad promises to be a paying or losing investment, nor ask whether a few or many want the improvement. The wisdom of constructing the proposed railroad is a question which must be asked and answered by no one except the voters in Roseburg; and'the fact that there are many for and only a few against the contracts cannot even be noticed in determining the question of the legality of the contracts. The Constitution is a shield with which any citizen may ward off any attempted invasion of his rights, regardless of the numbers who may be interested. The prominent question presented by this litigation is whether the contracts signed by the City of Roseburg, the Roseburg & Eastern Railroad Company and the Kendall Lumber Corporation are illegal; and we concluded that the contracts are illegal because they infringe upon the Constitution. On account of the importance of the questions involved we have for the second time given much attention to a consideration of them, notwithstanding the fact that the opinion delivered by Mr. Justice Bean expressed the conclusions at which we arrived after deliberating upon every phase of the legal questions presented by this litigation. After again examining the contentions made in the record, we have reached the same conclusions at which we hitherto arrived, and we still adhere to the reasoning and conclusion of the original opinion holding that the contracts are in violation of the Constitution.
The petitioners express some concern lest the original opinion might be misunderstood when, after directing the entry of a decree voiding the contracts, it con-*607eludes by “inhibiting the issuance of the $300,000 in bonds.” The opinion in Pearce v. Roseburg, 77 Or. 195 (150 Pac. 855), establishes the validity of the charter amendment. The opinion in Hunter v. Roseburg, ante, p. 588 (156 Pac. 267), goes no further than to hold that the contracts signed by the city, the railroad company, and the lumber company violated stated provisions of the Constitution, and therefore the issuance of bonds in furtherance of those illegal contracts was inhibited. The amendment to the charter being legal, the city would have the right to exercise the power conferred by the amendment. The opinion does not contain any language which prohibits the issuance of bonds to carry out a legal contract. With a valid charter and given a legal contract for the construction of a railroad, the city could issue bonds to carry out such a contract because Section 157 of the charter authorizes the common council to issue bonds of the city “for the purpose of raising the necessary funds to construct said railroad.”
The petition for a rehearing is denied.
Rehearing Denied.
Mr. Justice Eakin absent.